Citation Nr: 0938606	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and R.D., appellant's mother


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 
1992 and from January 1996 to April 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied, inter alia, the Veteran's claim seeking 
entitlement to a disability rating in excess of 50 percent 
for PTSD.

In written correspondence in June 2009, the Veteran directly 
submitted to the Board additional evidence regarding the 
severity of his service-connected PTSD.  The RO has not 
considered this new evidence; however, the Veteran has signed 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304(c) (2009.  Thus, there is no requirement for a remand 
to the RO for initial consideration of the new evidence.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.


FINDING OF FACT

The Veteran's PTSD causes total occupational impairment 
manifested by gross impairment of thought processes and 
communication, with persistent hallucinations, grossly 
inappropriate behavior, and a reduction in his GAF score to 
38.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria are met for a higher disability rating of 100 
percent for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with the degree of impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.  

The PTSD disability on appeal arises from a claim for an 
increased rating received by the RO in May 2007.  As a 
result, the present level of the Veteran's PTSD is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) recently held that VA's determination 
of the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
Veteran's disability has been more severe than at others.  
Then, if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period of one year before the claim was filed (in this case, 
May 2006) until the VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the terms employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability caused by a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A rating of 50 percent for PTSD under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned to the Veteran.  A Global Assessment of Functioning 
(GAF) score is a scale of 0 to 100 reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For instance, a score of 1-10 illustrates 
"[p]ersistent danger of severely hurting self or others 
(e.g., recurrent violence) OR persistent inability to 
maintain minimal personal hygiene OR serious suicidal act 
with clear expectation of death.  DSM-IV at 46-47.

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of  21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Analysis - Increased Rating for PTSD

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 50 percent rating is effective from December 17, 2002, 
the date that the RO first received the Veteran's application 
for service connection for his PTSD.  The Veteran is 
currently seeking a higher rating.

The Board notes that over the course of the Veteran's 
treatment he has also received treatment for alcohol 
substance abuse.  See the VA medical examination of February 
2004.  The Veteran's drinking has been indicated as being an 
attempt at coping and related at least in part to the 
Veteran's PTSD.  See VA medical examination of September 
2007.  As such, it is not possible for the Board to 
distinguish between the effects of any substance abuse 
problems and the Veteran's service-connected PTSD.  When it 
is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
(such as a personality disorder), 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the Veteran's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  
Consequently, where the symptoms cannot be distinguished, the 
Board will consider the Veteran's psychiatric symptoms for 
PTSD and substance abuse together.

The Board concludes that a higher rating of 100 percent is 
warranted at this time.  38 C.F.R. § 4.7.  Specifically, the 
August 29, 2007 VA medical examination, conducted shortly 
after the Veteran had applied for an increased rating, found 
that the Veteran "is not able to work at this time," and 
that "it will take at least two years of intensive therapy 
to help him function effectively again."  The examiner 
further concluded that his "mental health problems have been 
disabling to him, interfering with his functioning in 
personal relationships and he hasn't worked for the past 6 or 
7 years other than his Army [R]eserves duty."  The examiner 
also indicated that the Veteran's GAF score had fallen to 38 
due to "perceptual disturbances, obsessive compulsive 
behaviors, chronic sleep deprivation, strained relationship - 
impaired work, thinking, judgement [sic], and mood."  The 
August 2007 VA examiner's findings are supported by the 
evidence of record.  In August 2008, the Veteran was briefly 
hospitalized after he had called a suicide hotline.  The 
Veteran was found to have a GAF of 35.  He indicated to the 
treating physician that he had mood swings, and also had 
difficulty managing his finances.  Finally, there is a note 
dated in May 2009 from a VA doctor which states that the 
Veteran is a patient of his and that the Veteran is "totally 
disabled."  To some extent the Veteran has shown some 
improvement in the GAF score of 48 in the May 2009 impairment 
questionnaire; nevertheless, the form provided a prognosis of 
"poor" with "severe hypervigilance... and panic attacks... 
rambling speech and chronic symptoms of PTSD."  In the May 
2009 assessment, the Veteran was found to be markedly limited 
in categories such as:  sustained concentration and 
persistence, social interactions, and adaptation."  Finally, 
at his Board hearing, the Veteran indicated experiencing 
nightmares, problems with concentration, and near total 
isolation.  See hearing transcript pges. 4, 5.  

The Board concludes that based on the evidence of record, the 
Veteran exhibits the effects of PTSD required for a 100 
percent rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  The Veteran has shown signs of gross impairment in 
thought processes and communication such as "obsessive 
compulsive behavior" and "impaired work, thinking, and 
mood."  See August 2007 VA medical examination.   
The May 2009 impairment questionnaire also noted that the 
Veteran exhibited "oddities of thought... [and] speech."  
The questionnaire further noted that the Veteran was 
"markedly limited" in his ability to "maintain attention 
and concentration for extended periods," "perform 
activities within a schedule," "sustain [an] ordinary 
routine without supervision," and "interact appropriately 
with the general public."  The Veteran has also been 
experiencing persistent delusions and hallucinations.  The VA 
medical examination of August 2007 noted a new symptom of 
"hearing voices."  Since that time, the Veteran's VA 
medical treatment records have twice noted that the Veteran 
has indicated hearing voices.  See VA medical treatment 
record dated in October 2007, and April 2008.  In addition, 
the May 2009 impairment questionnaire noted that he 
experienced hallucinations.  The Veteran has also exhibited 
some grossly inappropriate behavior.  The August 2007 VA 
medical examination noted that the Veteran arrived at his 
examination inebriated, and also flicked the edge of his ear 
when he heard something he did not want to hear.  As far as 
the Veteran being a persistent danger to self and others, the 
Board notes that although the Veteran has not generally been 
found to pose a danger to himself and others, he was briefly 
hospitalized in August 2008 after contacting the suicide 
prevention hotline.  In addition, the Veteran has shown some 
inability to perform the activities of daily living.  His 
personal hygiene was noted as barely adequate when he was 
treated in September and October 2007.  As such, the record 
shows consistent evidence of the symptoms required for a 
finding of total occupational and social impairment as 
required by Diagnostic Code 9411.  

The Board finds that the evidence of record most accurately 
reflects an overall disability picture that most closely 
approximates the criteria for a 100 percent rating.  38 
C.F.R. § 4.7.  Although the evidence does not demonstrate 
that the Veteran has all of the symptoms listed for the 100 
percent rating, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (rating criteria provide 
guidance as to the severity of symptoms contemplated for each 
rating; they are not all-encompassing or an exhaustive list).  
Rather, the evidence of psychiatric symptoms, social 
detachment, and impaired employability demonstrates the 
degree of social and occupational disability contemplated by 
the rating criteria for the 100 percent rating.  Id. 
Accordingly, resolving reasonable doubt in the Veteran's 
favor, the Board finds that the evidence supports a 100 
percent initial disability rating for PTSD.  38 C.F.R. § 4.3. 

Staged rating for Veteran's PTSD

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a further staged rating is 
appropriate.  Here, the Board finds that the 100 percent 
rating granted in this case is effective for the entire 
appeal period.  There is no basis to "stage" his ratings. 

Extra-Schedular Rating for Veteran's PTSD 

The Board finds that it is not appropriate to refer this 
claim to the Compensation and Pension Service for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  As the Veteran is being granted a 100 percent 
disability rating, the maximum allowable for his PTSD, for 
the entirety of the appeal period, a referral for 
extraschedular consideration is moot.


ORDER

A 100 percent disability rating for the Veteran's PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


